United States Court of Appeals
                          FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 09-2621
                                   ___________

Wilma F. Bankston,                    *
                                      *
            Appellant,                * Appeal from the United States
                                      * District Court for the
      v.                              * Eastern District of Arkansas.
                                      *
Michael J. Astrue, Commissioner,      * [UNPUBLISHED]
Social Security Administration,       *
                                      *
            Appellee.                 *
                                 ___________

                             Submitted: March 19, 2010
                                Filed: March 26, 2010
                                 ___________

Before BYE, RILEY, and SHEPHERD, Circuit Judges.
                            ___________

PER CURIAM.

       Wilma F. Bankston appeals the district court’s1 order affirming the denial of
disability insurance benefits. Bankston alleged disability from anxiety, depression,
diabetes, arthritis, headaches, a seizure disorder, and short-term memory loss. After
a hearing, an administrative law judge determined that Bankston’s severe
impairments--major depression, Type II diabetes with neuropathy, arthritis, and


      1
        The Honorable James M. Moody, United States District Judge for the Eastern
District of Arkansas, adopting the report and recommendations of the Honorable H.
David Young, United States Magistrate Judge for the Eastern District of Arkansas.
obesity--did not meet or equal the requirements of any listing, alone or combined, and
that her subjective complaints were not entirely credible. The ALJ concluded further,
relying on the testimony of a vocational expert and using the Medical Vocational
Guidelines as a framework, that even though Bankston’s residual functional capacity
precluded her past relevant work, she could perform other jobs existing in significant
numbers. The Appeals Council denied review, and the district court affirmed. Having
conducted careful de novo review of the record and the parties’ submissions on
appeal, we agree with the district court that substantial evidence on the record as a
whole supports the denial of benefits. See Tilley v Astrue, 580 F.3d 675, 679 (8th Cir.
2009) (standard of review). We reject without further discussion the arguments in
Bankston’s counseled brief, because they are unsupported by the record, are legally
unsupported, or are not sufficiently developed.

      Accordingly, we affirm. See 8th Cir. R. 47B.
                     ______________________________




                                         -2-